|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN DlVlS|ON

GLENDA JACOUEL|NE PRADO,

Plaintiff,
Case No. 3:16-cv-320
v.
JUDGE WALTER H. RlCE
PAT lVlAZE|KA, et a/.,
Defendants.

 

DEC|S|ON AND ENTRY TENTAT|VELY SUSTA|N|NG W|THOUT
PREJUD|CE DEFENDANTS' MOT|ON |N L|lVl|NE REGARD|NG
EXH|B|TS NOT PREV|OUSLY PRODUCED (DOC. #88)

 

Defendants, Greene County, Ohio, Board of Commissioners and Greene
County, Ohio (collectively referred to as “Greene County”), have filed a motion in
limine regarding certain exhibits not previously produced in discovery by Plaintiff,
G|enda Jacqueline Prado (”Prado”). These exhibits, which are listed in Greene
County's motion, were allegedly recently disclosed by Prado at the time of the
parties' Joint Pretrial Statement. Doc. #88, PAGE|D##1104-1105.

The Court, having reviewed Greene County’s motion, tentatively SUSTA|NS
same without prejudice to further review and consideration by lVlagistrate Judge

Ovington prior to the start of trial on lVlarch 11, 2019.

_/
Date; rvlarch 5, 2019 (./Z~' ) "

 

WALTER H. Ric`E
uNlTED sTATEs DlsTRicT JuDGE

